Exhibit 10.6

BURLINGTON HOLDINGS, INC.

2006 MANAGEMENT INCENTIVE PLAN

(Amended and Restated May 1, 2013)

 

1. DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

2. PURPOSE

The Plan was previously known as the Burlington Coat Factory Holdings, Inc. 2006
Management Incentive Plan (the “Prior Plan”) and was sponsored by Burlington
Coat Factory Holdings, Inc. (the “Prior Sponsor”). In connection with a
Corporate Transaction the occurred in February, 2013, the Prior Plan and all
prior actions undertaken pursuant to the Prior Plan and all outstanding Awards
previously issued under the Prior Plan were assumed by the Company.

The Plan has been established to advance the interests of the Company and its
Affiliates by providing for the grant to Participants of Stock-based and other
incentive Awards. Awards under the Plan are intended to compensate members of
the Company’s management who contribute to the performance of the Company.
Unless the Administrator determines otherwise, Awards to be granted under this
Plan are expected to be substantially in the form attached hereto as Exhibit B.
Unless the Administrator determines otherwise, Awards under the Plan are
intended to be exempt from registration under the Securities Act of 1933, as
amended, because they are exempt offers pursuant to a compensatory benefit plan
in accordance with Rule 701.

 

3. ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. Determinations of the Administrator made
under the Plan will be conclusive and will bind all parties.

 

4. LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. A maximum of 6,574,302 shares of Class A Common and
730,478 shares of Class L Common may be delivered in satisfaction of Awards
under the Plan and the Prior Plan. As of May 1, 2013, 269,844 shares of Class A
Common and 2,428,596 shares of Class L Common had been delivered in satisfaction
of Awards issued under the Prior Plan, leaving 460,634 shares of Class A Common
and 4,145,706 shares of Class L Common that may be delivered in satisfaction of
Awards under the Plan and



--------------------------------------------------------------------------------

Awards under the Prior Plan outstanding on that date, inclusive of shares
reserved for unexercised Stock Options outstanding on that date. The number of
shares of Stock delivered in satisfaction of Awards shall, for purposes of this
section, be determined net of shares of Stock withheld by the Company in payment
of the exercise price of the Award or in satisfaction of tax withholding
requirements with respect to the Award. The limits set forth in this
Section 4(a) shall be construed to comply with Section 422 of the Code and the
regulations thereunder. To the extent consistent with the requirements of
Section 422 of the Code and regulations thereunder, Stock issued under awards of
an acquired company that are converted, replaced or adjusted in connection with
the acquisition shall not reduce the number of shares available for Awards under
the Plan.

(b) Type of Shares. Stock delivered under the Plan may be authorized but
unissued Stock or previously issued Stock acquired by the Company or any of its
subsidiaries. No fractional shares of stock will be delivered under the Plan.

(c) Effect of Forfeitures. If any Participant forfeits any shares of Restricted
Stock delivered pursuant to Awards granted under the Plan, such shares shall be
added back to shares authorized for issuance under the Plan and shall again be
available for granting in connection with future Awards under the Plan.

 

5. ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company or its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Affiliates.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code.

 

6. RULES APPLICABLE TO AWARDS

(a) All Awards

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein.

(2) Transferability. Neither ISOs, nor, except as the Administrator otherwise
expressly provides, other Awards may be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime ISOs and,
except as the Administrator otherwise expressly provides, other non-transferable
Awards requiring exercise may be exercised only by the Participant.

(3) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable; provided, however, that no Award shall be
exercisable after the expiration of ten (10) years after the effective date of
grant of such Award. Without limiting the foregoing, the Administrator may at
any time accelerate the vesting or exercisability of an Award, regardless of any
adverse or potentially adverse tax

 

2



--------------------------------------------------------------------------------

consequences resulting from such acceleration, and in any event, if a
Participant’s Employment with the Company is terminated without Cause in
connection with a Corporate Transaction, then the vesting of any Award held by
such Participant shall be accelerated. Unless the Administrator expressly
provides otherwise, the following will apply if a Participant’s Employment
ceases: Immediately upon the cessation of Employment an Award requiring exercise
will cease to be exercisable and will terminate, and all other Awards to the
extent not already vested will be forfeited, except that —

(A) subject to (B) below, all Stock Options and other Awards requiring exercise
held by the Participant or the Participant’s permitted transferee, if any,
immediately prior to the cessation of the Participant’s Employment, to the
extent then exercisable, will remain exercisable for the shorter of (i) a period
of (x) 365 days from the date such Participant’s Employment ceases in the case
of cessation of Employment as a result of Participant’s Death, or (y) 60 days
from the date of such Participant’s Employment ceases in the case of cessation
of Employment for any other reason, except Cause (and for the avoidance of
doubt, in the case of cessation of Employment due to Participant’s Disability,
such cessation shall be deemed to occur at such time as the Participant has
received notice from the Company that his or her Employment is being terminated
due to such Disability, not the date such Disability occurs), and (ii) the
period ending on the latest date on which such Award could have been exercised
without regard to this Section 6(a)(3), and will thereupon terminate; and

(B) all Stock Options and other Awards requiring exercise held by a Participant
or the Participant’s permitted transferee, if any, immediately prior to the
cessation of the Participant’s Employment will immediately terminate upon any
cessation of Employment by the Company for Cause or upon a breach by Participant
of any non-competition obligation he or she has to the Company under any
agreement.

(4) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the minimum withholding required by law).

(5) Dividend Equivalents, Etc. The Administrator may in its sole discretion
provide for the payment of amounts in lieu of cash dividends or other cash
distributions with respect to Stock subject to an Award.

(6) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of the Company or its Affiliate to the Participant.

 

3



--------------------------------------------------------------------------------

(7) Stockholders’ Agreement. Unless otherwise specifically provided, all Awards
issued under the Plan and all Stock issued thereunder will be subject to the
Stockholders’ Agreement.

(8) Awards Settled with Restricted Stock. The Administrator may, at the time any
Award is granted, provide that any or all of the Stock delivered pursuant to the
Award will be Restricted Stock.

(9) Section 409A. Awards under the Plan are intended either to be exempt from
the rules of Section 409A of the Code or to satisfy those rules, and the Plan
and such Awards shall be construed accordingly. Granted Awards may be modified
at any time, in the Administrator’s discretion, so as to increase the likelihood
of exemption from or compliance with the rules of Section 409A of the Code.

(b) Awards Requiring Exercise

(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.

(2) Exercise Price. The Administrator will determine the exercise price, if any,
of each Award requiring exercise. Except as otherwise permitted pursuant to
Section 7(b)(1) hereof, (i) the exercise price of an Award requiring exercise
will not be less than 100% of the fair market value of the Stock subject to the
Award (to the extent consistent with Section 409A of the Code), determined as of
the date of grant, and in the case of an ISO granted to a ten-percent
shareholder within the meaning of Section 422(b)(6) of the Code, the exercise
price will not be less than 110% of the fair market value of the Stock subject
to the Award, determined as of the date of grant and (ii) the purchase price of
any Award not requiring exercise will not be less than 100% of the fair market
value of the Stock subject to the Award, determined as of the date of grant.

(3) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: (a) all payments will be
by cash or check acceptable to the Administrator, or (b)(i) through the delivery
of shares of Stock that have a Fair Market Value equal to the exercise price,
except where payment by delivery of shares would adversely affect the Company’s
results of operations under Generally Accepted Accounting Principles or where
payment by delivery of shares outstanding for less than six months would require
application of securities laws relating to profit realized on such shares,
(ii) at such time, if any, as the Stock is publicly traded, through a
broker-assisted exercise program acceptable to the Administrator, (iii) by
authorizing the Company to withhold from issuance a number of shares of Stock
issuable upon exercise of the Award which, when multiplied by the Fair Market
Value of such

 

4



--------------------------------------------------------------------------------

shares of Stock on the date of exercise, is equal to the aggregate exercise
price payable with respect to the Award so exercised, (iv) by other means
acceptable to the Administrator, or (v) by any combination of the foregoing
permissible forms of payment. The delivery of shares in payment of the exercise
price under clause (b)(i) above may be accomplished either by actual delivery or
by constructive delivery through attestation of ownership, subject to such rules
as the Administrator may prescribe.

(4) ISOs. No ISO may be granted under the Plan after April 13, 2016, but ISOs
previously granted may extend beyond that date.

(5) Stock Options etc. Except as determined by the Administrator, no Stock
Option shall be exercisable as to Shares of a single class but instead shall be
exercisable only as to Units.

(c) Awards Not Requiring Exercise

Awards of Restricted Stock and Unrestricted Stock, whether delivered outright or
under Awards of Units or other Awards that do not require exercise, may be made
in exchange for such lawful consideration, including services, as the
Administrator determines.

 

7. EFFECT OF CERTAIN TRANSACTIONS

(a) Corporate Transactions. Except as otherwise provided in an Award Agreement:

(1) Assumption or Substitution. In the event of a Corporate Transaction in which
there is an acquiring or surviving entity, the Administrator may, unless the
Administrator determines that doing so is inappropriate or unfeasible, provide
for the continuation or assumption of some or all outstanding Awards, or for the
grant of new awards in substitution therefor (including, without limitation, the
cancellation of such Awards in exchange for cash), by the acquiror or survivor
or any entity controlling, controlled by or under common control with the
acquiror or survivor, in each case on such terms and subject to such conditions
(including vesting or other restrictions) as the Administrator determines are
appropriate. Unless the Administrator determines otherwise, the continuation or
assumption shall be done on terms and conditions consistent with Section 409A of
the Code.

(2) Acceleration of Certain Awards. In the event of a Corporate Transaction
(whether or not there is an acquiring or surviving entity) in which there is no
assumption or substitution as to some or all outstanding Awards, the
Administrator may provide (unless the Administrator determines otherwise, on
terms and conditions consistent with Section 409A of the Code) for treating as
satisfied any vesting condition on any such Award on a basis that gives the
holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the issuance of the shares, as
the case may be, to participate as a stockholder in the Corporate Transaction.

 

5



--------------------------------------------------------------------------------

(3) Termination of Awards. Except as otherwise provided in an Award Agreement,
each unvested Award (unless assumed pursuant to the Section 7(a)(1)), will
terminate upon consummation of the Corporate Transaction.

(4) Additional Limitations. Any share of Stock delivered pursuant to
Section 7(a)(2) above with respect to an Award may, in the discretion of the
Administrator, contain such restrictions, if any, as the Administrator deems
appropriate to reflect any performance or other vesting conditions to which the
Award was subject and that did not lapse in connection with the Corporate
Transaction. In the case of Restricted Stock, the Administrator may require that
any amounts delivered, exchanged or otherwise paid in respect of Stock in
connection with the Corporate Transaction be placed in escrow or otherwise made
subject to such restrictions as the Administrator deems appropriate to carry out
the intent of the Plan.

(b) Changes In And Distributions With Respect To The Stock

(1) Basic Adjustment Provisions. In the event of any stock dividend or other
similar distribution of stock or other securities of the Company, stock split or
combination of shares (including a reverse stock split), recapitalization,
conversion, reorganization, consolidation, split- up, spin-off, combination,
merger, exchange of stock, redemption or repurchase of all or part of the shares
of any class of stock or any change in the capital structure of the Company or
an Affiliate or other transaction or event, the Administrator shall, as
appropriate in order to prevent enlargement or dilution of benefits intended to
be made available under the Plan, make proportionate adjustments to the maximum
number of shares that may be delivered under the Plan under Section 4(a) and
shall also make appropriate, proportionate adjustments to the number and kind of
shares of stock or securities subject to Awards then outstanding or subsequently
granted, any exercise prices relating to Awards and any other provision of
Awards affected by such change. Unless the Administrator determines otherwise,
any adjustments hereunder shall be done on terms and conditions consistent with
Section 409A of the Code.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in paragraph (1) above to take into account distributions to
stockholders or any other event, if the Administrator determines that
adjustments are appropriate to avoid distortion in the operation of the Plan and
to preserve the value of Awards made hereunder, having due regard for the
qualification of ISOs under Section 422 of the Code, where applicable.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

 

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

Neither the Company nor any Affiliate will be obligated to deliver any shares of
Stock pursuant to the Plan or to remove any restriction from shares of Stock
previously delivered under the Plan until: (i) the Company is satisfied that all
legal matters in

 

6



--------------------------------------------------------------------------------

connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition to exercise of the
Award, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of such Act. The Company may require
that certificates evidencing Stock issued under the Plan bear an appropriate
legend reflecting any restriction on transfer applicable to such Stock, and the
Company may hold the certificates pending lapse of the applicable restrictions.
At such time as the Company shall become eligible to do so, the Company shall
file a registration statement on Form S-8 (or any successor form) registering
the issuance of securities under the Plan.

 

9. AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect adversely
the Participant’s rights under the Award, unless the Administrator expressly
reserved the right to do so at the time of the Award. Any amendments to the Plan
shall be conditioned upon stockholder approval only to the extent, if any, such
approval is required by applicable law (including the Code), as determined by
the Administrator.

 

10. OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the right of the Company or an Affiliate to Award a person bonuses or other
compensation in addition to Awards under the Plan.

 

11. GOVERNING LAW

Except as otherwise provided by the express terms of an Award Agreement, the
provisions of the Plan and of Awards under the Plan shall be governed by and
interpreted in accordance with the laws of the State of Delaware.

 

12. TERM

The Plan will be deemed to terminate on April 12, 2016.

 

13. SEVERABILITY

Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”: The Board or, if one or more has been appointed, the Committee.
The Administrator may delegate ministerial tasks to such persons as it deems
appropriate.

“Affiliate”: Any corporation or other entity that is an “Affiliate” of the
Company within the meaning of the Stockholders Agreement.

“Award”: Any or a combination of the following:

(i) Stock Options,

(ii) Restricted Stock,

(iii) Unrestricted Stock,

(iv) Securities (other than Stock Options) that are convertible into or
exchangeable for Stock on such terms and conditions as the Administrator
determines, and/or

(v) Performance Awards.

“Award Agreement”: A written agreement between the Company and the Participant
evidencing the Award.

“Board”: The Board of Directors of the Company.

“Cause”: shall mean the Participant (i) is convicted of a felony or other crime
involving dishonesty towards the Company or any of its subsidiaries or material
misuse of property of the Company or any of its subsidiaries; (ii) engages in
willful misconduct or fraud with respect to the Company or any of its
subsidiaries or any of their customers or suppliers or an intentional act of
dishonesty or disloyalty in the course of the Participant’s employment;
(iii) refuses to perform the Participant’s material obligations under any
employment agreement and/or as reasonably directed by the officer to which the
Participant reports, which failure is not cured within 15 days after written
notice thereof to the Participant; (iv) misappropriates one or more of the
Company’s or any of its subsidiaries material assets or business opportunities;
or (v) breaches any obligations regarding confidentiality, non-competition or
non-solicitation to the Company or any of its subsidiaries which breach, if
capable of being cured, is not cured within 10 days of written notice thereof
has been delivered to the Participant. The Board may allow Participant an
extension of time to cure if the Board, in its sole discretion, determines such
extension to be appropriate under the circumstances.

 

8



--------------------------------------------------------------------------------

“Class A Common”: Class A Common Stock of the Company, par value $.001 per
share.

“Class L Common”: Class L Common Stock of the Company, par value $.001 per
share.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Committee”: One or more committees of the Board.

“Company”: Burlington Holdings, Inc., a Delaware corporation.

“Corporate Transaction”: Any of the following: any sale of all or substantially
all of the assets of the Company and its subsidiaries on a consolidated basis,
change in the ownership of the capital stock of the Company, reorganization,
recapitalization, merger (whether or not the Company is the surviving entity),
consolidation, exchange of capital stock of the Company or other restructuring
involving the Company, provided, that, in each case, to the extent any amount
constituting “nonqualified deferred compensation” subject to Section 409A of the
Code would become payable under an Award by reason of a Corporate Transaction,
it shall become payable only if the event or circumstances constituting the
Corporate Transaction would also constitute a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets, within the meaning of subsection (a)(2)(A)(v)
of Section 409A of the Code.

“Disability”: means Participant’s inability to perform the essential duties,
responsibilities and functions of Participant’s position with the Company and
its subsidiaries for a continuous period of 180 days as a result of any mental
or physical disability or incapacity, as determined under the definition of
disability in the Company’s long-term disability plan so as to qualify
Participant for benefits under the terms of that plan or as determined by an
independent physician to the extent no such plan is then in effect. Participant
shall cooperate in all respects with the Company if a question arises as to
whether Participant has become disabled (including, without limitation,
submitting to an examination by a medical doctor or other health care
specialists selected by the Company and authorizing such medical doctor or such
other health care specialist to discuss Participant’s condition with the
Company).

“Employee”: Any person who is employed by the Company or an Affiliate.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Unless the Administrator provides otherwise: A
Participant who receives an Award in his or her capacity as an Employee will be
deemed to cease Employment when the employee-employer relationship with the
Company and its Affiliates ceases. A Participant who receives an Award in any
other capacity will be deemed to continue Employment so long as the Participant
is providing services in a capacity described in Section 5. If a Participant’s
relationship is with an Affiliate and that entity ceases to be an Affiliate, the
Participant will be deemed to cease Employment when the entity ceases to be an
Affiliate unless the Participant transfers Employment to the Company or its
remaining Affiliates.

 

9



--------------------------------------------------------------------------------

“Fair Market Value”: shall mean, as of any date, as to any security, the
Administrator’s good faith determination of the fair value of such security as
of the applicable reference date.

“Good Reason”: means the occurrence of any of the following events without the
written consent of the Participant: (i) a material diminution of the
Participant’s duties or the assignment to the Participant of duties that are
inconsistent in any substantial respect with the position, authority or
responsibilities associated with the Participant’s position as set forth in any
employment agreement to which the Participant is a party or as by the officer to
which the Participant reports, other than any such authorities, duties or
responsibilities assigned at any time which are by their nature, or which are
identified at the time of assignment, as being temporary or short-term; (ii) the
Company’s requiring the Participant to be based at a location which is fifty
(50) or more miles from the Participant’s principal office location on the date
hereof; or (iii) a material breach by the Company of its obligations pursuant to
any employment agreement to which the Participant is a party (which such breach
goes uncured after notice and a reasonable opportunity to cure).

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. Each option granted pursuant to the Plan
will be treated as providing by its terms that it is to be a non-incentive
option unless, as of the date of grant, it is expressly designated as an ISO.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria.

“Performance Criteria”: Specified criteria the satisfaction of which is a
condition for the grant, exercisability, vesting or full enjoyment of an Award.

“Plan”: The Burlington Holdings, Inc. 2006 Management Incentive Plan as from
time to time amended and in effect.

“Restricted Stock”: An Award of Stock for so long as the Stock remains subject
to restrictions under this Plan or such Award requiring that it be redelivered
or offered for sale to the Company if specified conditions are not satisfied.

“Stock”: Class A Common and Class L Common.

“Stockholders’ Agreement”: Stockholders’ Agreement, dated as of February 14,
2013, among the Company and certain investors and managers, as amended from time
to time.

“Stock Options”: Options entitling the recipient to acquire shares of Stock upon
payment of the exercise price.

 

10



--------------------------------------------------------------------------------

“Unit”: An undivided interest in 9 shares of Class A Common and 1 share of
Class L Common, determined at the date of grant, as it may be adjusted as
provided herein or in the Award Agreement.

“Unrestricted Stock”: An Award of Stock not subject to any restrictions under
the Plan.

 

11